FILED
                                                            United States Court of Appeals
                                                                    Tenth Circuit

                      UNITED STATES COURT OF APPEALSFebruary 12, 2013
                                                                Elisabeth A. Shumaker
                                  TENTH CIRCUIT                     Clerk of Court



 KIRK MCDONALD,

          Plaintiff-Appellant,

 v.
                                                         No. 12-1488
                                                (D.C. No. 1:12-CV-02681-LTB)
 THE STATE OF COLORADO;
                                                           (D. Colo.)
 HONORABLE R. THOMAS
 MOORHEAD; HONORABLE
 SHEILA A. RAPPAPORT,

          Defendants-Appellees.


                             ORDER AND JUDGMENT *


Before HARTZ, O’BRIEN, and GORSUCH, Circuit Judges.


      Kirk McDonald thought his bank cheated him out of his retirement savings

and sued the bank in Colorado state court to get it back. Now unhappy with the

progress of that lawsuit, he has filed another, this one in federal court against the

two state court judges he says aren’t moving quickly enough to resolve his case.



      *
         After examining the appellant’s brief and the appellate record, this panel
has determined unanimously that oral argument would not materially assist the
determination of this appeal. See Fed. R. App. P. 34(a)(2) and 10th Cir. R.
34.1(G). The case is therefore ordered submitted without oral argument. This
order and judgment is not binding precedent except under the doctrines of law of
the case, res judicata, and collateral estoppel. It may be cited, however, for its
persuasive value consistent with Fed. R. App. P. 32.1 and 10th Cir. R. 32.1.
After the district court dismissed his federal lawsuit, Mr. McDonald brought this

appeal, arguing the district court misapplied the doctrines of judicial and Eleventh

Amendment immunity.

      The difficulty is, Mr. McDonald neglects to mention the primary reason the

district court dismissed his lawsuit. Because the state court proceedings Mr.

McDonald complained of were — and as far as we know still are — ongoing, the

district court abstained from exercising jurisdiction under Younger v. Harris, 401

U.S. 37 (1971). The district noted, too, that the state courts of Colorado provide

an adequate forum for Mr. McDonald to litigate his complaints about the progress

of his suit. Mr. McDonald’s appellate brief nowhere mentions let alone disputes

any of the district court’s Younger analysis, even when read with the solicitude

we owe pro se litigants. With the district court’s abstention ruling unchallenged,

Mr. McDonald cannot prevail on this appeal. See Tran v. Trs. of State Colls. in

Colo., 355 F.3d 1263, 1266 (10th Cir. 2004).

      To be sure, Mr. McDonald has much to say about the district court’s

alternative holding that the defendants are immune from suit. But even here we

discern no error in the district court’s reasoning or result. Mr. McDonald’s

allegation that his state court judges have acted in bad faith and in violation of

Colorado law aren’t enough to overcome their absolute immunity from suit. See

Mireles v. Waco, 502 U.S. 9, 12-13 (1991) (per curiam). Neither does Mr.

McDonald have any convincing argument that Colorado waived its Eleventh

                                        -2-
Amendment immunity. Mr. McDonald points to the Colorado Governmental

Immunity Act, Colo. Rev. Stat. § 24-10-101 et seq., but this court has long held

that statute “does not effect a waiver of the state’s constitutional immunity to suit

in federal court.” Griess v. State of Colorado, 841 F.2d 1042, 1044 (10th Cir.

1988).

         The judgment of the district court is affirmed. Mr. McDonald’s motion for

leave to proceed in forma pauperis is denied. The unpaid balance of the filing fee

should be paid immediately.



                                        ENTERED FOR THE COURT



                                        Neil M. Gorsuch
                                        Circuit Judge




                                         -3-